
	
		III
		111th CONGRESS
		1st Session
		S. RES. 309
		IN THE SENATE OF THE UNITED STATES
		
			October 8, 2009
			Mr. Reid (for himself
			 and Mr. Ensign) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing and celebrating the 145th
		  anniversary of the entry of Nevada into the Union as the 36th
		  State.
	
	
		Whereas October 31, 2009, marks the
			 145th anniversary of President Abraham Lincoln's
			 proclamation admitting Nevada into the Union as the
			 36th State;
		Whereas Nevadans celebrate the anniversary of
			 Battle Born statehood every year as Nevada Day;
		Whereas Nevada's State motto is All for Our
			 Country, reflecting the patriotism and sense of duty demonstrated by
			 countless Nevadans since the State's entrance into the Union;
		Whereas Nevada's brave veterans and service members have
			 made critical contributions to our Nation's security in times of war and of
			 peace;
		Whereas the Henderson magnesium mines and the Nevada Test
			 Site played key roles in the United States' victories during World War II and
			 the Cold War, respectively;
		Whereas Nevada is honored to host our Nation's Armed
			 Forces at Nellis Air Force Base, Creech Air Force Base, Naval Air Station
			 Fallon, and the Hawthorne Army Depot, as well as National Guard Armories and
			 Reserve Readiness Centers throughout the State;
		Whereas Nevada is a premier destination for tourists,
			 business travelers, family vacationers, and outdoor enthusiasts throughout the
			 United States and around the globe;
		Whereas Nevada's unique features attract vacationers and
			 locals alike, including the pastoral Washoe Valley, the crags of the Ruby
			 Mountains, the Biggest Little City in the World, the Las Vegas
			 Strip, the Hoover Dam, Lovers Lock Plaza, and the annual National Cowboy Poetry
			 Gathering;
		Whereas mining became an important industry to the Silver
			 State with the 1859 discovery of the Comstock Lode, the most valuable deposit
			 of silver in the Nation;
		Whereas Nevada produces more gold than all other States
			 combined and is one of the largest sources of gold in the world;
		Whereas the entrepreneurial spirit of Nevadans is
			 reflected in a versatile economy, from the world's largest gaming
			 establishments to small businesses that make up the vast majority of Nevada's
			 employers;
		Whereas Nevada has a rich cultural heritage that draws
			 from diverse populations, from multi-generational ranching families to new
			 residents, from Hispanic Americans to Asian Americans and Pacific Islanders,
			 and from Basque communities to Mormon pioneers;
		Whereas Nevada recognizes the language, culture, and
			 generosity of Nevada's first dwellers, the Northern and Southern Paiutes,
			 Shoshone, and Washoe peoples;
		Whereas Nevada celebrates Thocmentony, or Sarah
			 Winnemucca, the first Native American woman to author a publication in English,
			 whose statue graces Emancipation Hall in the Capitol Visitor Center;
		Whereas the snow-capped mountains of Nevada (pronounced
			 Nevăda) were the inspiration for the Spanish origin of its name;
		Whereas Nevada offers beautiful outdoor settings ranging
			 from vibrant desert landscapes to grand ski slopes, and from picturesque hiking
			 trails to flowing river currents;
		Whereas Lake Tahoe is one of the deepest and clearest
			 alpine lakes in the world, and Lake Mead is the largest engineered reservoir in
			 the United States;
		Whereas Nevada is home to Great Basin National Park, 17
			 State parks, 2 national forests, and 3,400,000 acres of wilderness, including
			 Sloan Canyon, Red Rock Canyon, and Black Rock Desert;
		Whereas Nevada exemplifies the independence, opportunity,
			 and pioneering spirit of the West; and
		Whereas Nevada's delegation to the
			 111th Congress - Senator Harry Reid, Senator John
			 Ensign, Representative Shelley Berkley, Representative Dean Heller, and
			 Representative Dina Titus - invite all to join in the celebration of Nevada
			 statehood: Now, therefore, be it
		
	
		That the Senate recognizes and
			 celebrates the 145th anniversary of the entry of
			 Nevada into the Union as the 36th State.
		
